Citation Nr: 1202699	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-42 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to a right knee disorder.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis/polyposis.

4.  Entitlement to an earlier effective date than October 28, 2005 for service connection for sinusitis/polyposis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 1985 and from October 1986 to March 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April 2008 and May 2009 by the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing has been included in the claims file.

In his June 2009 notice of disagreement, the Veteran raised a claim of clear and unmistakable error (CUE) in the May 2009 rating decision which granted service connection for sinusitis and assigned an effective date of October 28, 2005.  That claim was premature because the May 2009 rating decision was not final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011).  Thus, the issue of CUE is referred back to the RO.  

The Board is reopening the issue of entitlement to service connection for a left knee disorder secondary to a right knee disorder.  The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions dated in March 2006 and March 2007, the RO denied entitlement to service connection for a left knee disability.  No timely appeal of either decision was received by VA, nor was any new and material evidence submitted within the applicable appeal periods.

2.  Since the March 2007 rating decision, evidence has been received by VA that was not previously before agency decision-makers relating to an unestablished fact and which raises a reasonable possibility of entitlement to the benefits sought. 
 
3. The Veteran's service-connected sinusitis/polyposis is not manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

4.  The Veteran's service-connected sinusitis/polyposis is also not manifested by chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

5.  A February 1993 rating decision denied service connection for sinusitis; the Veteran did not file a timely notice of disagreement regarding that decision and no new and material evidence was submitted within the applicable appeal period.

6.  On October 28, 2005, more than one year following separation from service and more than one year following the February 1993 rating decision denying service connection, the Veteran filed a claim to reopen entitlement to service connection for sinusitis and there is no statement prior to October 28, 2005 that can be interpreted as a claim for service connection for sinusitis.
CONCLUSIONS OF LAW

1.  The March 2006 rating decision, denying service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  The March 2007 rating decision, denying service connection for a left knee disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received by VA since entry of its March 2007 denial of service connection for a left knee disorder with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for sinusitis/polyposis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6511 (2011). 

5.  The February 1993 rating decision denying service connection for sinusitis became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

6.  The criteria for an effective date prior to October 28, 2005 for the award of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letters sent to the Veteran in November 2005, March 2006, December 2006, and April 2009.  The letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examination, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA fee examination in April 2009, and a December 2010 VA examination for his sinusitis disorder.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

As the disposition herein reached in terms of the claim to reopen for service connection for a left knee disorder is favorable to the Veteran, the need to discuss the VCAA is not required for this issue.

The questions presented as to the Veteran's earlier effective date appeal arises from his timely June 2009 disagreement with the May 2009 rating decision granting service connection for sinusitis/polyposis and assignment of October 28, 2005 as the effective dates for service connection.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the VCAA notices informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  New and Material Evidence to Reopen a Claim for Service Connection

The Veteran seeks to reopen a previously denied claim for service connection for a left knee disorder. The claim was denied in March 2006 and was most recently denied in March 2007.  The March 2006 decision is final because it was not appealed and no new and material evidence was submitted within the appeal period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).  The March 2007 denial was based on the RO's finding that there was no showing of a left knee disorder in service or any relationship to the service-connected right knee disability.  No appeal of the March 2007 denial was received within the time limit prescribed by law nor was any new and material evidence submitted within the appeal period, and, as such, that denial was rendered final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b),  20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

The Veteran did file new claims twice within the applicable appeal periods, once in November 2006 and again in October 2007.  However, neither one these claims can be considered a Notice of Disagreement, because there was no indication of an intent to appeal, and no evidence at all was submitted in conjunction with either new claim, therefore there is no basis to find that new and material evidence was submitted within an appeal period.

The exception to the rule of finality set forth in 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104, as set forth above, is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. See Knightly v. Brown, 6 Vet. App. 200 (1994). Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record. See Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of new and material evidence is as follows: New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347   (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read to allow reopening, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310 , effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. See 71 Fed. Reg. 52744 (2006).

Given the finality of the denial of service connection in March 2007, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted subsequent to the most recent final denial. 

In this instance the Board notes that subsequent to the March 2007 rating decision, the evidence added to the record includes extensive additional treatment records and examinations for a multiplicity of skeletal aches and pains including the left knee.  In an October 2007 statement by the Veteran he reported that he recently fell on his left knee as a result of his right knee giving out causing injury to his left knee.  The Veteran has also provided sworn testimony in his August 2009 DRO hearing that his left knee disorder was secondary to the right knee.  Likewise in his November 2011 videoconference he also provided sworn testimony that the chronicity of his current left knee symptoms was a direct result of years of compensation for his right knee disorder.  The above-referenced evidence is presumed credible per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry, and in light of that lay and medical evidence, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection at issue, have been met. To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of this document. 38 U.S.C.A. § 5108.


II. Higher Initial Rating- Sinusitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant,  38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

 The RO has assigned an initial 10 percent rating for the service-connected sinusitis/polyposis, under Diagnostic Code 6511.

Diagnostic Code 6511 pertains to ethmoid sinusitis and is rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

At the November 2011 videoconference hearing the Veteran reported that the treatment received from VAMC consisted of annual visits if not more often to examine his sinuses.  He took Claritin and Flo-Nase daily; and, did a nasal flush daily as well.  He also testified to being placed on antibiotic regimens 2 to 3 times a year for up to 30 days at a time.  He reported having 4 to 5 incapacitating episodes annually.  These episodes were not necessarily annotated on his outpatient treatment records because he treated himself when he first started receiving warning signs of an attack.  He did not necessarily receive medical treatment from a clinician.  He testified that he had an ongoing refill from the VAMC for antibiotics and steroids.

A January 2006 VAMC sinus consult record notes the Veteran underwent a bilateral maxillary antrostomy, total ethmoidectomy and a left sided middle turbinate resection for what sounded like extensive nasal polyposis secondary to chronic sinusitis.   He has been on nasal steroids on and off for a year and thought that he had a sinus infection.  The examiner noted a wide open left-side maxillary antrostomy.  The middle turbinate had been resected.  There was some polypoid mucosa coming out of the septal mucosa posteriorly.  The right side revealed an open airway. The maxillary sinus was wide open.  There was no pus.  A December 2005 CT scan revealed some mild maxillary sinus thickening of the anterior and posterior ethmoid cavities and some polyposis on the right side, but overall the quality of the mucosa, "looked quite healthy."

An October 2006 VAMC clinical follow up noted that after treatment with augmentin and steroids the Veteran felt better although he knew that with coming bad weather he was prone to get more infections.  

An April 2008 VAMC Otolaryngology record noted the Veteran was seen for an annual follow-up.  The examiner noted some polypoid mucosa in the left middle meatus.  Otherwise the ethmoid cavities and maxillary enterostomy were widely patent.  Sphenoid ethmoid recesses were clear.  

On VA fee examination in April 2009, the examiner noted that the Veteran underwent surgery in 1992 at the VAMC after developing polyposis in 1992.  Sinusitis was also seen on VAMC X-rays.  The Veteran reported that as long as he used his medications, including nasal steroids and saline rinses he did well.  His most recent examination at the Portland VAMC revealed no active disease.  Physical examination revealed no hoarseness or stridor.  Anterior rhinoscopy revealed relatively clear nasal cavities; however, there was evidence of polyposis in both middle meatus areas, but it did not obstruct the outflow or cause any nasal obstruction currently.  The assessment was currently stable with a history of sinusitis which appeared to relate back to his military career.  The examiner noted that it could revert back at any time "as polyposis often does if he does not maintain his medical therapy."

A December 2010 VA examiner noted that the Veteran had been doing well.  His only current complaints were frequent, clear post nasal drip.  Otherwise he had no nasal or sinus complaints; and no watery or itchy eyes.  Anterior rhinoscopy revealed some dry crusting in the nose, otherwise, no pus or polyps or other significant intranasal pathology.  The examiner noted that the Veteran's sinuses have been widely opened through sinus surgery.  Post nasal drip was a common complaint of patients with symptoms associated with sinusitis. 

The Board finds that an initial evaluation in excess of 10 percent for sinusitis/polyposis is not warranted.  Specifically, the evidence fails to reflect that the Veteran has had three or more incapacitating episodes of sinusitis per year at any time during the rating period which required prolonged antibiotic treatment.  It is noted that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Neither is there evidence of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge, or crusting.  

The Board acknowledges that the Veteran suffers from headaches.  However separate service connection has been established for a headache disorder.  

As noted by the medical evidence there is no evidence of bed rest and treatment by a physician during the rating period.  The Veteran is treated by prescribed antibiotics and steroids.  The Veteran's sinusitis/polyposis appears to have remained stable throughout the rating period.  Thus, the Board concludes that an initial evaluation in excess of 10 percent for chronic sinusitis/polyposis is not warranted at any time during the rating period. 


III.  Earlier Effective Dates

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 3.400(b) (2) (i).

The Veteran essentially contends that the effective date for service connection for sinusitis should be from the date of an earlier March 1992 claim for sinusitis that was denied in a February 1993 rating decision, as he claims that service connection should have been granted at that time.  The Board notes that the Veteran did not submit a notice of disagreement regarding the February 1993 rating decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  As that decision became final, the date of the claim has no bearing on the current grant of service connection.  

The Veteran submitted his current claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for sinusitis which was received by the RO on October 28, 2005.   Therefore, the proper effective date of October 28, 2005, was afforded since the claim was received more than one year following the Veteran's separation from service.  

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal application for service connection on October 28, 2005, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2011).  After reviewing the record, the Board concludes that there are no documents submitted after the February 1993 decision became final and prior to October 28, 2005, indicating an intent to claim entitlement to service connection for sinusitis.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  Because the preponderance of the evidence is against the claim for an earlier effective date of service connection for sinusitis, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened, and to that extent the appeal is granted.

Entitlement to an initial rating in excess of 10 percent for sinusitis is denied.

Entitlement to an effective date prior to October 28, 2005, for the grant of service connection for sinusitis is denied.  


REMAND

Review of the record indicates that the RO has denied the Veteran's claim for service connection for a left knee disorder, now before the Board, on the basis that it was not shown in service or to be the result of the service-connected right knee disability.  

The Veteran should be afforded a VA examination which should encompass a review for any and all left knee conditions, and if a left knee disorder is shown, then a discussion of the facts and circumstances regarding its relationship to the service-connected right knee disability will be necessary. 

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remand is required to address this issue.

Accordingly, this portion of the appeal is REMANDED for the following actions:

1. Obtain VA treatment records dated from August 2010 to the present from the VA Medical Center in Portland, Oregon. 

2.  Provide the Veteran a VA examination in order to assess the nature and etiology of his left knee disorder, to include as due to a service-connected right knee disability.  The claims folder and a copy of this remand should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the left knee should be fully set forth.

The VA examiner is requested to address the following questions, and to provide a rationale for each opinion offered:

a) Is it at least as likely as not (50 percent or greater probability) that any left knee disorder, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service? 

b) If and only if the VA examiner determines that a diagnosed left knee disorder is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder of the left knee now present was caused or aggravated by his service-connected right knee disorder?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a left knee disorder may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


